Citation Nr: 1026488	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to September 27, 2001, for 
the award of service connection for organic personality disorder 
and organic mood disorder due to closed-head injury, to include 
on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Bush, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined there was no clear and unmistakable error 
in assigning an effective date of September 27, 2001, for the 
award of service connection.

In August 2006, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.

In an October 2007 decision, the Board denied the Veteran's claim 
for entitlement to an earlier effective date for the award of 
service connection for organic personality disorder and organic 
mood disorder due to closed-head injury by finding that VA had 
not committed clear and unmistakable error in the January 2003 
rating decision that awarded service connection for the 
disability and assigned that effective date.

The Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In October 2009, 
the Veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the Board's October 2007 decision and remand it 
for consideration of the provisions of 38 C.F.R. § 3.156(c) 
(2009).  The Court granted the motion.  The case has been 
returned to the Board for further appellate review. 




FINDINGS OF FACT

1.  In July 1968 the RO denied a claim for service connection for 
emotionally unstable personality.  The Veteran was notified of 
this decision and of his appellate rights and did not appeal the 
decision.  It became final.  

2.  In November 1984, the Veteran submitted a duplicate claim for 
service connection for emotional problems, as he submitted no 
additional evidence.  The RO notified the Veteran that he would 
need to submit new and material evidence to reopen the claim; 
otherwise VA could take no further action with his claim.  No 
appeal rights were provided.

3.  On September 27, 2001, the RO received the Veteran's informal 
application for service connection for posttraumatic stress 
disorder; in June 2002, he amended his claim to include service 
connection for organic personality disorder.

4.  In February 2002, a newly-received service treatment record 
was submitted.  Two other service treatment records were received 
but were duplicative of those received and considered at the time 
of the July 1968 rating decision.  

5.  In a January 2003 rating decision, the RO granted service 
connection for organic personality disorder and organic mood 
disorder due to closed-head injury, evaluated as 100 percent 
disabling, effective September 27, 2001.

6.  In December 2004, the Veteran filed a claim for clear and 
unmistakable error alleging the RO committed such error in the 
December 1984 decision by not considering the DSM III criteria.

7.  In July 2005, the Veteran's representative submitted two 
newly-received service treatment records that had not been 
considered previously by VA.  Other service treatment records 
were received but were duplicative of records received and 
considered at the time of the July 1968 rating decision.

8.  The provisions of 38 C.F.R. § 3.156(c) (2009) do not apply to 
the Veteran's claim.

9.  The December 1984 decision was consistent with the evidence 
then of record and consistent with the law and regulations in 
effect at that time.

10.  The January 2003 rating decision was consistent with the 
evidence then of record and consistent with the law and 
regulations in effect at that time.


CONCLUSIONS OF LAW

1.  The December 1984 administrative decision, which denied 
considering the claim for service connection for a psychiatric 
disorder, and the January 2003 rating decision, which awarded 
service connection for organic personality disorder and organic 
mood disorder due to closed-head injury, were not clearly and 
unmistakably erroneous and are final.  38 U.S.C.A. §§ 5109A, 
7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2003 & 2010).

2.  The criteria for an effective date prior to September 27, 
2001, for the award of service connection for organic personality 
disorder and organic mood disorder due to closed-head injury have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to an earlier effective date 
for the award of service connection for organic personality 
disorder and organic mood disorder due to closed-head injury has 
been premised on an allegation that the RO had committed clear 
and unmistakable error at the time of the December 1984 decision, 
which denied consideration of the claim for service connection 
for a psychiatric disorder.  The Veteran, in the joint motion, 
appears to have abandoned that argument in lieu of his argument 
that the provisions of 38 C.F.R. § 3.156(c) apply.  Nevertheless, 
the Board will address both the issue of whether the provisions 
of 38 C.F.R. § 3.156(c) apply and whether the RO committed clear 
and unmistakable error in the December 1984 decision.  

I.	38 C.F.R. § 3.156(c)

Initially, the Board will address whether the provisions of 
38 C.F.R. § 3.156(c) apply in this case.  

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states that 
at any time after VA issues a decision on a claim, it receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Included are service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such record mentions the veteran by name, 
"as long as the other requirements of paragraph (c) of this 
section are met."  Such records do not apply when VA could not 
have obtained the records because they did not exist or because 
the claimant failed to provide sufficient information for VA to 
identify and obtain the records.  Id. at (c)(2).  

An award made based all or in part on the records identified by 
paragraph (c)(1) is effective on the date entitlement arose or 
the date VA received the previously-denied claim, whichever is 
later, or such other date as may be authorized by the provisions 
of this part applicable to the previously-denied claim.  Id. at 
(c)(3).  

In the joint motion, the parties stated that, "In July 2005, the 
RO received additional [service treatment records] that were not 
previously before the agency."  See Motion on page 2.  They then 
went on to state the following, in part:

The parties move for vacatur[] and remand in 
this case where the Board did not discuss the 
fact that the January 2003 rating decision 
that reopened and granted Appellant's claim 
based upon new and material evidence, appears 
to have considered Appellant's June and 
November 1967 in-service hospitalizations and 
[service treatment records] where the July 
1968 RO decision did not consider this 
evidence.  The July 1968 RO decision[] did not 
mention Appellant's hospitalization for a head 
injury.  Moreover, it appears that the January 
2003 rating decision granted service 
connection based upon these [service treatment 
records] that were not considered by the 
previous RO decision[,] but the Board never 
discussed whether 38 C.F.R. [§] 3.156(c) was 
for application.

Id. at page 3.

The parties were correct that the Board should have addressed 
this regulation in the Board's October 2007 decision.  It will do 
so now.  Before going into the analysis, the Board will provide 
some background facts.  At the time of the July 1968 rating 
decision, the following evidence was of record:

Service treatment records:

(1)	Report of Medical Examination and Report of 
Medical History, dated July 1966.

(2)	November 1967 hospitalization summary report 
following the Veteran reporting to his Chaplain 
that he was afraid that he might hurt someone.  
The Veteran reported being frequently involved in 
fights.  He noted approximately one year prior 
(November 1966), he had a fight with someone over 
a relatively minor provocation resulting in a 
broken neck of the other person.  He reported that 
when he was a teenager, he was involved a number 
of episodes of fighting.  He was diagnosed with 
passive-aggressive personality, passive-aggressive 
type, chronic, mild.  The hospitalization was from 
November 27, 1967, to December 20, 1967.  

(3)	December 20, 1967, Clinical Record Cover Sheet 
showing a diagnosis of "Passive-aggressive 
personality, passive-aggressive type."  It was 
determined that it was not incurred in the line of 
duty and that it existed prior to entrance into 
service.  

(4)	March 25 1968, Clinical Record showing the 
provisional diagnosis of character disorder.  The 
referring examiner stated that the Veteran had a 
"long history of violent temper outbursts - dates 
back to 13 years old."  The examiner noted the 
Veteran had been hospitalized in November 1967, 
but that such records were not available (there 
was a comment that they had been lost).  The 
consulting examiner noted the November 1967 
hospitalization and diagnosed the Veteran with 
emotionally unstable personality.

(5)	March 25, 1968, Psychiatric Evaluation for 
Administrative Action.  The examiner stated that 
an extensive examination revealed the Veteran 
manifested the behavior and symptoms of an 
emotionally unstable personality.  There was no 
evidence of psychosis or neurosis that would 
warrant medical separation.  The examiner found 
the Veteran was able to differentiate between 
right and wrong and was able to adhere to the 
right.  It was recommended that the Veteran be 
separated from service under administrative 
procedures.  

(6)	March 1968 Report of Medical Examination.  In the 
Notes section, see item # 73, the examiner stated 
that the Veteran had been thrown from a horse on 
May 10, 1967, while stationed at Clark Air Force 
Base resulting in a 30-hour period of 
unconsciousness.  "Hospitalized 80 days for head 
injury, torn ligaments of the left knee, and 
strained left hip."  Neurological examination was 
normal.  

(7)	Health Record showing March 31, 1968, and April 1, 
1968 entries relating to treatment involving the 
right knee.  

This is not a description of all the service treatment records of 
record at the time of the 1968 rating decision, but rather the 
more relevant records.

A VA Form 21-526, Veteran's Application for Compensation or 
Pension, was received from the Veteran in April 1968, wherein the 
Veteran sought compensation for pulled ligaments in left hip and 
left knee and noted was hospitalized from May 19, 1967, to July 
29, 1967.

A May 1968 VA examination report shows that the examiner stated 
the Veteran sustained injuries in the spring of 1967 and was 
hospitalized for three months.

In the July 1968 rating decision, the RO granted service 
connection for residuals of trauma to the left knee and left hip 
and denied service connection for emotionally unstable 
personality.  In the rating decision, the RO stated that the 
Veteran was discharged from service two years early because of 
emotionally unstable personality.  It stated he had been treated 
in November 1967 because of passive aggressive personality.  It 
noted that the discharge examination showed the Veteran had 
sustained an injury to his left knee in May 1967, when he was 
thrown from a horse.  It determined the personality disorder was 
not a ratable disability because it was a constitutional or 
developmental abnormality.  

The Veteran was notified of this rating decision in July 1968 
along with his appeal rights, and he did not appeal the decision.  

In November 1984, VA received a VA Form 21-526 from the Veteran 
indicating he was seeking compensation benefits for "emotional 
problems" in 1966.  He did not submit any additional evidence 
nor indicate that there were outstanding medical records or lay 
statements.  See VA Form 21-526 at Items # 25A, 26A, 27A & 28A.



In a December 1984 letter, the RO stated the following, in part:

Our letter of July 12, 1968, informed you 
that service connection could not be allowed 
for your nervous condition.  You had a year 
from the date of that letter to appeal this 
decision. Your right to appeal expired July 
12, 1969.

To reopen your claim, you will need to submit 
new and material evidence showing that your 
disability was in fact incurred in or 
aggravated by service.  Evidence of the 
current status of a disability for which 
service connection has been denied is not new 
and material evidence.

The best type of evidence would be statements 
from physicians who treated you during or 
shortly following service.  You may submit 
evidence form persons who served with you or 
who knew of your condition at the time of 
incurrence.  Any evidence should include a 
description of the disability with symptoms 
observed and dates of occurrence.

Until we receive such evidence, we can take 
no further action on your claim.

The letter indicated that a carbon copy was sent to the Veteran's 
representative.  The appeal rights were not provided.

A September 27, 2001, letter from VA to the Veteran shows that 
the RO was acknowledging a phone call the Veteran had made to VA 
regarding filing an informal claim for service connection for 
posttraumatic stress disorder.  The RO informed the Veteran that 
his phone call constituted an informal claim for service 
connection for posttraumatic stress disorder.

The Veteran wrote a statement, which he did not date, nor is 
there a date stamp on such document.  It appears the Vet Center 
sent the statement and additional documents in February 2002.  
See February 15, 2002, letter from Vet Center.  Attached to the 
Veteran's statements were the November 1967 service 
hospitalization record (see item 2 described on page 6 of the 
decision); the March 25, 1968, Clinical Record (see item 3 
described on page 7 of the decision); Health Record with March 
31, 1968, and April 1, 1968 entries (see item 7 described on page 
8 of the decision) and a Consolidated Training Record.  This 
fourth document was not part of the service treatment records 
that were received in 1968.  It shows entries from March 1967 
through July 1967 pertaining to training.  For example, on March 
10, 1967, the Veteran was described as having an aggressive 
attitude.  He failed to show for trainings later in March 1967.  
In April 1967, it was noted the Veteran was noted to be 
continuing to fail a certain test, and the Veteran expressed not 
understanding why.  May 1967 and June 1967 entries indicated that 
the Veteran was unable to attend training because he had been 
hospitalized.

An April 2002 VA consultation note indicates that the Veteran was 
seen by a VA physician.  The VA physician wrote that on May 17, 
1967, the Veteran was on horse patrol, and it was very dark.  He 
stated that the Veteran was found having been dragged by a horse 
and that he had a loss of consciousness of between 12 and 24 
hours.  The Veteran stated he had a concussion, dislocated left 
hip, and lots of abrasions.  He reported he was in a body cast 
for six weeks.  The Veteran also reported that since that time, 
he had problems getting along with people.  The examiner 
diagnosed the Veteran with organic personality disorder following 
a severe closed[-]head trauma from a fall off a horse in service.  
He was also diagnosed with an organic mood disorder.

In June 2002, the Veteran underwent psychological testing.  The 
psychologist noted that the Veteran reported blurred vision and 
reduced concentration occurring consequent to a head injuries 
sustained in a horse riding accident in 1967 where he sustained 
multiple trauma including "head injuries with loss of 
consciousness and a fractured left hip."  He determined that the 
results were generally consistent with a cognitive disorder that 
was likely secondary to the "head injuries" sustained in 1967.  

In June 2002, the Veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, requesting to amend his current claim for 
service connection for posttraumatic stress disorder to include 
organic personality disorder and organic mood disorder following 
his closed-head injury.

In December 2002, the Veteran underwent a VA psychiatric 
evaluation.  The examiner stated that the Veteran reported "and 
the record confirms that he received a closed[-]head injury while 
on active duty in the Philippines in 1967."

In the January 2003 rating decision that awarded service 
connection for organic personality disorder and organic mood 
disorder due to closed-head injury, the RO stated the following, 
in part:

We have service connected your disability of 
organic personality disorder and organic mood 
disorder to a 100 percent evaluation based on 
the findings of the recent VA examination and 
review of your treatment records from the VAMC 
Phoenix.  The VA examination revealed a 
diagnosis of personality change due to a 
closed[-]head injury and a mood disorder 
secondary to a closed[-]head injury.  The 
examiner agrees with the diagnosis and opinion 
of your treatment provider of the diagnosis of 
organic personality and mood disorder related 
to a closed[-]head injury.  Your service 
medical records confirm a closed[-]head 
injury. 

The Veteran was notified of this determination in January 2003, 
along with his appeal rights, and he did not appeal the decision.

In October 2004, the Veteran filed a claim for an earlier 
effective date alleging clear and unmistakable error in the 
December 1984 decision, which did not reconsider the Veteran's 
claim for service connection for "emotional problems."  He 
argued that VA should have rated him based on the DSM III 
criteria, which were available in 1984.

In July 2005, the Veteran, through his representative, submitted 
seven pages of service treatment records.  See July 22, 2005, 
Memorandum.  Included was a May 1967 hospitalization narrative, 
which had not been part of the claims file previously.  This 
document indicated that the Veteran reported having sustained a 
prior head injury but could not relate when that happened.  Skull 
x-rays showed no evidence of a fracture.  The left wrist was 
normal.  The left knee was normal.  X-rays of the right mandible 
showed no evidence of exotosis.  The Veteran was reported to be 
alert with 24 hours after admission.  He complained of pain in 
his right wrist and left knee.  He was ambulating 10 days after 
admission.  Due to knee pain, he was placed in a cast three weeks 
prior to discharge.  At the time of discharge, the Veteran 
complained of occasional headaches.  Discharge diagnoses were 
cerebral contusion, possible sprain of the left knee, and right 
molar abscess.  A Clinical Record Cover Sheet from this 
hospitalization shows the same diagnoses as the hospitalization 
summary report.

Also included was a November 1967 hospitalization showing a 
diagnosis of schizophrenic reaction, paranoid type.  This 
hospitalization occurred from November 9, 1967, to November 23, 
1967.  The Veteran reported he had been having difficulties 
within his squadron.  The examiner stated the Veteran had a 
"long history of violent and antisocial behavior."  The 
examiner noted that one year prior, the Veteran had had a fight 
with someone over a minor provocation and broke the other 
person's neck.  The examiner stated, "In his youth[,] he was 
involved in numerous episodes of fighting, running away and car 
theft."

The Board has carefully reviewed the evidence of record, the 
provisions of 38 C.F.R. § 3.156(c), the Federal Register, see 
70 Fed. Reg. 35,388 (June 2005) and 71 Fed. Reg. 52455 (September 
2006), and the holding in Vigil v Peake, 22 Vet. App. 63 (2008), 
and concludes that the preponderance of the evidence is against a 
finding that the provisions of 38 C.F.R. § 3.156(c) apply in this 
case.  The Board will explain its reasons in detail.

Initially, the Board must point out that the May/June 1967 
(hereinafter May 1967 hospitalization) and the November 9, 1967, 
service hospitalization records were first associated with the VA 
claims file in July 2005, which post dates the January 2003 
rating decision that awarded service connection for such 
disability.  See Joint Motion on page 2 (stating, "In July 2005, 
the RO received additional [service treatment records] that were 
not previously before the agency.").  Thus, any allegation by 
the parties in the joint motion that these records were used to 
grant service connection for the organic psychiatric disorder at 
the time of the January 2003 rating decision is rejected.  See 
id. on page 3 (stating, "[I]t appears that the January 2003 
rating decision granted service connection based upon these 
[service treatment records] that were not considered by the 
previous RO decision . . . .").  

The parties had stated that it appears that the award of service 
connection was possibly based on the "June and November 1967 in-
service hospitalizations."  Id. on page 2.  The Board is unsure 
whether the reference to the November 1967 record is the 
hospitalization that occurred from November 9, 1967, to November 
23, 1967, or the one from November 27, 1967, to December 20, 
1967.  The Board presumes that the parties were addressing the 
November 9, 1967, service hospitalization record.  However, to 
the extent that the allegation pertains to the latter November 
1967 hospitalization record, that service record was in the 
claims file at the time of the July 1968 rating decision and 
previously considered by the RO.  Thus, it cannot constitute a 
newly-received service department record as contemplated under 
38 C.F.R. § 3.156(c).

The Board notes that in the September 2005 statement of the case 
(following the July 2005 submission by the Veteran's 
representative), the RO stated, "You submitted duplicate copies 
of your service medical records, pictures, your statement and 
internet article on Organic Mental Disorder[,] received July 25, 
2005."  The Board has poured through all the records in the 
claims file-page by page-and cannot make that same finding.  
The first time the service treatment records described above were 
received was in July 2005, and the joint motion agrees with this 
finding.  See Joint Motion on page 2.  Thus, the RO's allegation 
that they were duplicate records is rejected entirely.

The rejection that the newly-received service records were used 
in the award of service connection for the organic personality 
and mood disorders includes a finding that the examiners who 
provided the positive opinions in April 2002, June 2002, and 
December 2002 did not use these records in forming their 
opinions.  Specifically, they could not have reviewed these 
records based upon a review of the claims file since these two 
records had not been associated with the claims file prior to 
July 2005.  

The Board also finds it highly unlikely that the Veteran provided 
these examiners with a copy of the May 1967 and November 9, 1967 
service hospitalization records at the times he was examined.  
The Board will address the May 1967 record first.  

In reading through the April 2002 consultation note (the examiner 
found the Veteran had an organic personality disorder from the 
head injury in service), while the VA examiner reported the in-
service head injury, it is based upon history reported by the 
Veteran and not the facts provided in the May 1967 
hospitalization record.  For example, the findings made in the 
April 2002 consultation note do not correlate with the specific 
findings in the May 1967 record.  The examiner stated that the 
injury occurred on May 17, 1967, and the service hospitalization 
record shows that the Veteran was admitted on May 21, 1967.  The 
examiner also stated that the Veteran had a dislocated left hip, 
and the service hospitalization record does not address an injury 
to the left hip, much less a dislocation of such joint.  The 
examiner stated that the Veteran was in a cast for six weeks, but 
the service treatment record shows he was in a cast for three 
weeks.  The examiner made no mention of any wrist pain, and the 
hospitalization record shows the Veteran reported left wrist 
pain.  The Veteran was diagnosed with a right molar abscess, but 
the examiner made no mention of such diagnosis.  Additionally, 
the examiner did not state something to the effect of, "The 
Veteran has provided me with copies of his service treatment 
records."  The Board finds it reasonable for it to conclude that 
the April 2002 VA examiner did not review the May 1967 service 
record in forming his opinion that the Veteran had an organic 
personality disorder and mood disorder as a result of the in-
service head injury.

When the Veteran underwent psychological testing in June 2002, 
the examiner reported similar findings to those made by the VA 
physician in the April 2002 consultation note (which facts do not 
correlate to the May 1967 service hospitalization record).  
Although with the psychologist, the Veteran reported he had 
sustained a fracture to the left hip, as opposed to a dislocation 
of the left hip.  Again, the service hospitalization record is 
completely silent for any hip injury whatsoever, to include hip 
pain.  Like the April 2002 record, there is no statement from the 
psychologist that the Veteran had provided him with copies of 
service treatment records.  Thus, the Board finds it reasonable 
to conclude the June 2002 psychologist did not review the May 
1967 service hospitalization record in forming his opinion.

Lastly, in the December 2002 VA psychiatric evaluation, while the 
examiner stated that the "record confirm[ed]" the Veteran had 
received a closed-head injury in service, the Board does not find 
that such confirmation was provided by the May 1967 
hospitalization report.  Again, that record was not associated 
with the claims file until July 2005.  The examiner made no 
mention of the Veteran showing him any service treatment record 
in the examination report.  Rather, he stated he had reviewed the 
claims file (which, in December 2002, did not contain the May 
1967 service hospitalization record).  Additionally, the service 
treatment records that were associated with the claims file in 
1968 indicated that the Veteran had sustained a head injury.  See 
Report of Medical Examination, dated March 29, 1968, under item 
73 ("Examinee was thrown from a horse 10 May 1967 . . . 
resulting in a 30[-]hour period of unconsciousness.  Hospitalized 
80 days for head injury."  (Emphasis added.)).  Thus, this was 
a fact that was already of record at the time of the 1968 rating 
decision.  Not only was it documented in the service treatment 
records, there are multiple VA treatment records, including the 
April 2002 and June 2002 records, that state the Veteran had a 
closed-head injury in service.  Thus, the record was replete with 
evidence that the Veteran had sustained a head injury in service.  
The Board finds it reasonable for it to conclude that the 
December 2002 VA examiner did not review the May 1967 record when 
he provided his opinion.

With respect to the November 9, 1967 service hospitalization 
record, there are essentially no facts in this record that are 
not shown in the November 27, 1967, service hospitalization 
record that was in the claims file at the time of the July 1968 
rating decision.  For example, both records address the fact that 
the Veteran was admitted to the hospital due to thoughts of 
hurting someone after having spoken to his Chaplain.  Both 
documents note that the Veteran reported being frequently 
involved in fights and breaking someone's neck one year prior 
over a minor provocation.  Both documents noted that the Veteran 
had a history of getting into fights when he was a teenager and 
taking a car without asking and causing damage to the car.  
Compare paragraph from the November 9, 1967, hospitalization 
beginning with, "He relates that he is constantly involved in 
fights . . . ." with the paragraph from the November 27, 1967 
hospitalization beginning with, "The patient said that he is 
frequently involved in fights . . . ."  The facts in the 
November 9, 1967, service hospitalization record do not provide 
any new facts that were not of record at the time of the July 
1968 rating decision.  

One of the purposes of reconsidering a claim under the provisions 
of 38 C.F.R. § 3.156(c) is that a newly-received service record 
provides facts that were not in the claims file previously or 
even provides more detailed facts involving an incident that were 
not of record previously.  The November 9, 1967, hospitalization 
record does not provide any more detailed facts than already 
shown in the November 27, 1967, hospitalization summary record.  
In fact, the November 27, 1967, hospitalization record is much 
more detailed than the November 9, 1967, record.

The provisions of 38 C.F.R. § 3.156(c) were amended during the 
appeal period in 2006.  See 70 Fed. Reg. 35,388, 35,389 (June 
2005).  Following VA's proposal of the rule and receipt of 
comments, VA noted, in discussing reconsideration of a claim 
based on the receipt of newly-discovered service treatment 
records that, "[W]e believe that newly-discovered service 
medical records ordinarily would provide a basis for retroactive 
benefits in disability compensation claims."  71 Fed. 
Reg. 52455, 52456 (September 2006) (Emphasis added).  Such 
statement would indicate that the newly-discovered service 
treatment records would provide a fact in service that was not 
previously known.  For example, in the proposed comments, when 
providing an example of when retroactive benefits would be 
warranted, VA stated the following, in part:

This provision would apply, for example, in 
cases where a veteran files a claim for 
disability compensation, which VA denies 
because there is no evidence of an in-service 
injury.  Years later, if VA received service 
department records that show an in-service 
injury, and obtains a medical opinion that 
links that injury to the claimant's current 
disability, it would grant service 
connection.

70 Fed. Reg. at 35389.

Thus, such wording indicates that the newly-submitted service 
records would substantiate a fact that either had been previously 
rejected or had not been previously known.  That is not the 
factual scenario in this case.  The fact that the Veteran had 
sustained a head injury in service was of record at the time of 
the July 1968 rating decision.  See Report of Medical 
Examination, dated March 29, 1968, under item 73.  Additionally, 
no claim had been denied in 1968 because of a lack of evidence of 
a head injury.

The Board finds that it would be difficult to allege that the 
April 2002, June 2002, and December 2002 VA examiners used the 
November 9, 1967, record in providing their positive opinions.  
For example, in none of these three records did the examiner 
mention the Veteran had been diagnosed with schizophrenia.  This 
is one of the few differences between the November 9, 1967, 
hospitalization record and the November 23, 1967, hospitalization 
record.  In April 2002, the examiner stated the Veteran had been 
put on Thorazine.  The November 9, 1967, hospitalization record 
makes no mention of such medication.  

In the December 2002 VA examination report, the examiner asked 
the Veteran how he was different after his head injury.  The 
Veteran reported he had become more aggressive.  The examiner 
noted, "He reports that prior to his head injury, he was not an 
aggressive individual, and that he was 'very popular.'"  (The 
April 2002 examiner made a similar finding ("P[atien]t popular 
in [high school].")  The Board notes that the November 1967 
service hospitalization record and other service treatment 
records do not support those facts alleged by the Veteran to the 
December 2002 examiner.  In November 1967, the Veteran reported 
having multiple fights as a teenager and that he had broken 
someone's neck over an insignificant issue one year prior, which 
would have been in approximately November 1966, which was prior 
to the May 1967 head injury.  Thus, a reasonable person would 
conclude that the VA examiner did NOT review the November 9, 
1967, in making his opinion, since such document would have 
informed the examiner that the Veteran's aggressive behavior had 
existed both prior to service and prior to the May 1967 head 
injury.  See also March 25 1968, Clinical Record (indicating the 
Veteran had a "long history of violent temper outbursts - dates 
back to 13 years old.").  

This in no way is a finding of a pre-existing psychiatric 
disorder.  Rather, the Board is merely pointing out that the 
examiner could not have used the November 9, 1967, record in 
forming his positive opinion because it is clear he based at 
least part of his opinion on the Veteran's allegation that he had 
become aggressive only after the May 1967 head injury.  The Board 
rejects that fact entirely as a result of the statements against 
interest the Veteran made while in service and not filing a claim 
for service connection for a psychiatric disorder.  There is 
nothing to indicate that the positive opinions were based in part 
on the service treatment records that had not been of record at 
the time of the July 1968 rating decision.

The Board will now discuss other service records submitted by the 
Veteran after 1968.  In February 2002, the Veteran submitted 
copies of service treatment records that were previously of 
record (the November 27, 1967, hospitalization record and the 
March 25, 1968 Clinical Record) and added a service treatment 
record that had not been of record previously at the time of the 
July 1968 rating decision.  These records were submitted prior to 
the January 2003 rating decision.  The November 1967 and March 
1968 records were already in the claims file previously, and thus 
they cannot constitute a newly-received service record as 
contemplated by the provisions of 38 C.F.R. § 3.156(c), as it had 
been previously submitted and considered by VA in 1968.  

However, the one newly-received service record at the time of the 
January 2003 rating decision was the "Consolidated Training 
Record" described above on page 10.  The record indicates that 
the Veteran was in critical condition and was unable to continue 
with his studies in May 1967 and June 1967; however, there is no 
mention whatsoever of a head injury.  Thus, this record could not 
have been the record that the RO was addressing when it stated in 
its January 2003 rating decision that, "Your service medical 
records confirm a closed[-]head injury."  The Board concludes 
that the Consolidated Training Record cannot meet all the 
requirements of 38 C.F.R. § 3.156(c), because the RO did not use 
that record in awarding the Veteran service connection for the 
organic personality and mood disorders.  See 38 C.F.R. 
§ 3.156(c)(1)(i) and (3).  The Report of Medical Examination at 
discharge had already shown that the Veteran had sustained a 
rather severe head injury in May 1967 because it was noted he had 
been unconscious for 30 hours and hospitalized for 80 days for 
"head injury."  As an aside, the Board notes that such facts 
are exaggerated, particularly the length of the Veteran's 
hospitalization (May 21 1967, to June 28, 1967, is 38 days).

To conclude, the Board makes the following findings of fact with 
respect to the service department records that were received 
after the July 1968 rating decision:

(1)	The November 27, 1967 hospitalization record 
submitted in February 2002 is a duplicate record, 
as it was previously considered by VA at the time 
of the July 1968 rating decision.  Thus, it cannot 
constitute a newly-received service department 
record as contemplated under 38 C.F.R. § 3.156(c).

(2)	The March 1968 Clinical record submitted in 
February 2002 is a duplicate record, as it was 
previously considered by VA at the time of the July 
1968 rating decision.  Thus, it cannot constitute a 
newly-received service department record as 
contemplated under 38 C.F.R. § 3.156(c).

(3)	The Consolidated Training Record is a newly-
received service record, but was not used in the 
award of service connection for organic personality 
and mood disorders by either the examiners who 
provided positive opinions or the RO in the January 
2003 rating decision when it awarded service 
connection for organic personality and mood 
disorders.  Thus, it does not meet the criteria 
under the provisions of 38 C.F.R. § 3.156(c)(3).

(4)	The May 1967 hospitalization record is a newly-
received service record but was not in the claims 
file at the time of the January 2003 record, was 
not reviewed by the examiners who provided positive 
opinions, and was not part of the basis for the 
award of service connection for organic personality 
and mood disorders.  Thus, it does not meet the 
criteria under the provisions of 38 C.F.R. 
§ 3.156(c)(3).

(5)	The November 9, 1967 hospitalization record is a 
newly-received service record but was not in the 
claims file at the time of the January 2003 record, 
was not reviewed by the examiners who provided 
positive opinions, and was not part of the basis 
for the award of service connection for organic 
personality and mood disorders.  Thus, it does not 
meet the criteria under the provisions of 38 C.F.R. 
§ 3.156(c)(3).

Because these records do not meet all the requirements of 
38 C.F.R. § 3.156(c), see (c)(1)(i) (stating that such record 
must meet "the other requirements of paragraph (c)"), which 
includes (c)(3) (addressing that the award of the benefit must be 
based, at least in part, on the service treatment record(s)), the 
provisions of 38 C.F.R. § 3.156(c) do not apply to the Veteran's 
claim for an earlier effective date.

The Board finds as a fact that none of these records were used to 
award the Veteran service connection for organic personality and 
mood disorders through either the medical professionals who 
provided positive opinions in April 2002, June 2002, and December 
2002 or the January 2003 rating specialist.  As an aside, it is 
possible that had the examiners reviewed these records, they 
would have seen that the Veteran's personality had not changed 
much following the May 1967 head injury (i.e., the Veteran was 
aggressive and prone to fights before service and before the head 
injury).  See November 27, 1967 hospitalization summary report 
and the March 25 1968, Clinical Record (indicating the Veteran 
had a "long history of violent temper outbursts - dates back to 
13 years old.").  

The Board is aware that the Veteran testified and provided lay 
statements about how much his personality changed after the in-
service head injury.  Such allegations are rejected, as the Board 
finds that the service treatment records are significantly more 
probative as to this issue than statements made decades later in 
connection with a claim for monetary benefits.

In the joint motion, the parties stated that the July 1968 rating 
decision "did not consider" the May 1967 and November 1967 in-
service hospitalization records.  See Joint Motion on page 2.  
The Board notes that the January 2003 rating decision did not 
consider these documents either because they were not in the 
claims file at the time of the January 2003 rating decision.  The 
parties also stated that the July 1968 rating decision "did not 
mention Appellant's hospitalization for a head injury."  Id. at 
pages 2-3.  There are three problems with this finding (stating 
that the RO did not mention the Veteran's hospitalization for a 
head injury in the 1968 rating decision), which are explained 
below.

One, there was no need for the RO to specifically mention the 
head injury since the Veteran did not file a claim for service 
connection for residuals of a head injury.  See VA Form 21-526, 
received in April 1968 under Item 6.  Two, there was no evidence 
at that time that would have put a reasonable adjudicator on 
notice that the Veteran may have developed the personality 
disorder or any other disability from the in-service head injury.  
Again, while the Veteran would like to believe that the service 
records show that he became aggressive only after the May 1967 
head injury, that is not what the service treatment records show.  
See November 23, 1967, service hospitalization record and March 
25 1968, Clinical Record.  

Three, just because the RO did not mention that specific fact in 
the July 1968 rating decision does not mean that it did not 
consider it in adjudicating the claim involving the personality 
disorder or the other claims for which the Veteran actually filed 
service connection.  VA is presumed to consider all the facts 
presented in the evidence it reviews.  See Newhouse v. Nicholson, 
497 F.3d 1298, 1302 (Fed.Cir.2007) ( "There is a presumption 
that VA considered all of the evidence of record."); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed.Cir.2000) (holding that 
"absent specific evidence indicating otherwise," VA is presumed 
to have reviewed all evidence in the record).  The allegation 
that the RO did not consider that evidence just because it did 
not state such fact in the rating decision is insufficient to 
overcome the presumption of regularity that attaches to 
government officials who are presumed to have properly discharged 
their official duties.  See Ashley v. Derwinski, 2 Vet. App. 307 
(1992); see also Newhouse and Gonzales, both supra.  The fact 
that the Veteran had sustained a head injury in May 1967 was 
shown in the service treatment records in the claims file as of 
July 1968, see March 1968 Report of Medical Examination under 
item # 73, showing a finding of, "Hospitalized 80 days for head 
injury," and the Board finds as a fact that the RO reviewed that 
fact in adjudicating the claims at that time.  

For the above reasons, the Board finds that the provisions of 
38 C.F.R. § 3.156(c) did not apply to the facts in this case 
because the additional service treatment records were not used in 
granting the claim for service connection for organic personality 
and mood disorders.

To the extent that the Veteran would allege that he was not given 
proper notice under the Veterans Claims Assistance Act (VCAA) 
regarding the provisions of 38 C.F.R. § 3.156(c), the Board finds 
that he has demonstrated actual knowledge of these provisions, as 
evidenced in the May 2009 brief to the Court.

II.	December 1984 Denial

In the Veteran's brief to the Court (which was filed prior to the 
Joint Motion for Remand), he argued that the December 1984 rating 
decision had not become final because the RO had not provided the 
Veteran with his appeal rights.  See Brief on page 18.  To 
support this proposition, the Veteran cites to the current 
provisions of 38 C.F.R. § 3.103(b).  Back in 1984, those 
provisions were under 38 C.F.R. § 3.103(e) (1984), which stated 
that the claimant will be notified of any decision affecting 
payment of benefits or granting relief.  Notice would include the 
reason for the decision and the date it will be effectuated as 
well as a right to a hearing.  The notification would also inform 
the Veteran his right to initiate an appeal by filing a notice of 
disagreement.

The Board agrees that the RO did not provide the Veteran with his 
appeal rights in the December 1984 letter.  However, the Board 
concludes that the December 1984 letter complied with the 
requirements of VA regulations existing at that time.  At the 
time of the December 1984 determination, the Veteran had not 
submitted any additional evidence since the 1968 rating decision.  
Rather, he submitted only a VA Form 21-526, Veteran's Application 
for Compensation or Pension, indicating he was seeking 
compensation benefits for "emotional problems."  There was no 
indication he had received treatment after service for the 
"emotional problems."  See items # 27 and 28 of VA Form 21-526.  
Thus, the Veteran appeared to be alleging a different outcome on 
the same factual basis that was before the RO in 1968, which was 
(and is) strictly prohibited.  See 38 C.F.R. § 3.104(a) (1984) 
(stating, "The decision of a duly constituted rating agency will 
be final and binding on all field offices of VA as to conclusions 
based on evidence on file at that time and will not be subject 
to revision on the same factual basis.").  (Emphasis added.)

Thus, the Board concludes that in considering the Veteran's 
duplicate claim for VA benefits, the RO, in December 1984, 
complied with the applicable regulations in effect in 1984, which 
forbade it to consider a claim on the same factual basis as a 
prior rating determination.  See Fournier v. Shinseki, No. 08-
1087, (U.S. Vet. App. June 18, 2010).

III.	Clear and Unmistakable Error

The notice and duty to assist provisions of the VCAA and 
regulations are not applicable to claims involving clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Thus, discussion of the notice provisions as to this 
part of the Veteran's claim is not required.  38 U.S.C.A. 
§§ 5109A(a) (West 2002); 38 C.F.R. § 3.105(e) (2009).

A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a).  A final and binding RO 
decision will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such an 
error, the prior decision will be reversed or amended and it will 
have the same effect as if the corrected decision had been made 
on the same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine whether 
clear and unmistakable error is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made; and, (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  Damrel, 6 Vet. App. at 246.  Similarly, the 
Court has held that the VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  See 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).

The Veteran has alleged that the RO erred in failing to grant 
service connection in 1984, when VA should have reviewed the 
evidence and applied the new DSM III criteria for mental 
disorders to the existing medical evidence showing a head injury 
and mental disorder in his file.  He states that VA failed in its 
duty to assist him, to include providing him with an examination.  
The Veteran has added that a VA physician has told him that if 
the preponderance of the evidence shows that he had the same 
condition as he did now, there was clear and unmistakable error.  
See VA Form 21-4138, Statement in Support of Claim, received in 
December 2004.  He attached a letter from a social worker wherein 
she stated the following, in part:

It is my professional belief that when [the 
Veteran] was initially diagnosed, he most 
likely was suffering from Organic Personality 
Disorder and Organic Mood Disorder, 
however[,] it was not a recognized diagnosis 
at that time and he was mostly likely [] 
misdiagnosed when he first entered the VA 
system in 1968, as this occurred quite 
frequently at that time.

See December 2004 letter from Vet Center.

Also of record is an October 2004 VA treatment record, wherein a 
VA psychiatrist stated the following, in part:

DSM III became available in 1975 and provided 
new diagnostic guidelines for the diagnosis 
and classification of mental disorders.  DSM 
III contained the criteria for an ORGANIC 
PERSONALITY SYNDROME that would be classified 
on Axis I as an acquired mental condition 
rather than on Axis II as a personality 
disorder.  This condition was in existence 
since the time of his head injury and was 
improperly misdiagnosed on axis II as a 
personality disorder.  It was not until 
recently that the true nature of his acquired 
mental disorder was recognized and properly 
diagnosed on Axis I.

It would be prudent for the VA to review the 
record from the mid 1980s in reference to his 
request for a [service connection] claim at 
that time.  If the preponderance of the 
evidence at the time of his request 
demonstrates that he indeed met [the] 
criteria for the same condition now for which 
he is service connected, it should be 
considered that the earlier dismissal of his 
condition as a noncompensable Axis II 
"personality disorder" constituted at the 
time a clear and unmistakable error.

(Capitals in original.)

In that record, the VA psychiatrist diagnosed the Veteran with 
"organic personality disorder as manifested by marked 
personality change, severe impulsivity, poor observing ego 
following a closed[-] head trauma."

The Board has carefully reviewed the evidence of record at the 
time of the December 1984 administrative decision and the law 
extant at that time and concludes that the application of the law 
to the facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its December 1984 
decision when it denied considering the claim at that time.  The 
reasons follow.

Initially, as already explained above, the claim the Veteran 
submitted in 1984 was the same claim VA had already considered in 
1968.  The application did not suggest that the breadth of the 
Veteran's claim extended beyond the already-denied service-
connection claim for a psychiatric disorder that was denied as a 
personality disorder.  The Veteran submitted no additional 
evidence at that time that would have warranted a reconsideration 
of his claim under the provisions of new and material evidence.  
38 C.F.R. § 3.156(a) (1984).

The Veteran is arguing that he was misdiagnosed in 1968.  The 
revelation of such in 2002 does not make the 1984 decision 
clearly and unmistakably erroneous.  A prior misdiagnosis of the 
Veteran's psychiatric disorder cannot constitute clear and 
unmistakable error.  Russell, 3 Vet. App. at 314 (new medical 
diagnosis that corrects earlier diagnosis ruled on by previous 
adjudicators is not clear and unmistakable error in the prior 
adjudication).  In the Russell case, the Court cited to Henry v. 
Derwinski, 2 Vet. App. 88 (1992), for that proposition.  In the 
Henry case, the veteran had been awarded service connection for 
residuals of a gunshot wound and assigned a noncompensable rating 
based on a 1967 VA examination report, wherein the physician 
described the wound as well healed and nontender.  Id.  The 
veteran later filed a claim for increase, at which time, a 
physician found the veteran had a through-and-through wound with 
muscle damage.  Id.  The veteran was awarded a 30 percent 
evaluation, and he argued that the RO had committed clear and 
unmistakable error because the 1967 physician had failed to find 
a through-and-through wound (which would have provided for an 
evaluation in excess of 0 percent at that time).  Id.  The Court 
concluded the following, in part:

In the appellant's case, the B[oard] found 
that the 1967 rating board did not make a 
mistake based on the evidence before it.  
That evidence was a meager service medical 
record and a [1967] doctor's report of a scar 
on the back with normal motion of the back.  
While the appellant is certainly correct that 
his wound did not change in character over 
the years, the error, if any, was made by the 
doctor in 1967 and was not an administrative 
error during the adjudication process which 
would require the prior decision to be 
reversed or amended under 38 C.F.R. 
§ 3.105(a). . . .  The adjudication in 1967 
was correct given the state of the evidence 
at that time.  In 1988, new evidence came to 
light as a result of a more comprehensive 
examination.

Id. at 90.

The same analysis applies in this case.  The misdiagnosis of the 
Veteran's psychiatric disorder did not come to light until 2002.  
There was no evidence whatsoever in 1984 that the Veteran was 
misdiagnosed in service.

The Veteran is essentially arguing that VA should have known he 
was misdiagnosed because of the change in the DSM III criteria.  
What evidence would he presume would have put VA on notice that 
such change in the criteria applied to the Veteran's claim?  The 
Board will repeat a fact it discussed above.  The Veteran wants 
people to believe that his personality changed drastically 
following the May 1967 head injury.  The Board disagrees with 
that fact because the November 1967 service hospitalization 
records show he had aggressive behavior even prior to his entry 
in to service.  (A March 1968 service record indicated it dated 
back to when he was 13 years old.)  The Veteran reported facts at 
that time that he had broken someone's neck in approximately 
November 1966 based on little provocation, which was prior to his 
May 1967 head injury.  The service Consolidated Training Record 
described aggressive behavior in March 1967, which also pre-dates 
the May 1967 head injury.  Thus, these allegations that the 
Veteran has been making since he filed his 2002 application to 
reopen are entirely false in the Board's opinion.  He may have 
genuinely convinced himself that he was never an aggressive 
person prior to the May 1967 injury, but the Board finds that 
such fact is false, as evidenced by the service treatment 
records, to which the Board accords high probative value since 
they were created contemporaneously with the Veteran's service 
and in connection with medical treatment for such behavior.

Thus, to sum up the Board's finding, there is no clear and 
unmistakable error in the 1984 decision.  At that time, the 
Veteran had submitted a duplicate claim, and the claim did not 
warrant a readjudication based on the facts that were before the 
RO at that time as they were the same facts reviewed by the 1968 
rating board.  

The Veteran's allegation that the VA failed in the duty to assist 
by not providing the Veteran with a VA examination cannot 
constitute clear and unmistakable error.  Cook v. Principi, 
318 F.3d 1334, 1346 (Fed. Cir. 2003).  

The alleged error must be of fact or of law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  The Board 
finds that no such error occurred in this case.

Lastly, in the October 2007 decision, the Board addressed whether 
the RO had committed clear and unmistakable error in the January 
2003 rating decision that granted the claim for service 
connection for organic personality and mood disorders and 
assigned an effective date of September 27, 2001.  In going 
through the record again, it does not appear that the Veteran was 
claiming the January 2003 rating decision contained clear and 
unmistakable error, but rather that the 1984 rating decision 
contained clear and unmistakable error.  Nevertheless, for 
purposes of being thorough, the Board will address whether the 
January 2003 rating decision contains clear and unmistakable 
error, as the RO considered such fact in the February 2005 rating 
decision.

At the time of the January 2003 rating decision, the law and 
regulations concerning effective dates were essentially the same 
as they are now.

Generally, the effective date of an award based on an original 
claim or a claim reopened after final adjudication shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

The effective date for a grant of service connection is the day 
following separation from active service or the date entitlement 
arose, if the claim is received within one year of separation 
from service.  If the claim is not received within one year of 
separation from service, the effective date for a grant of 
service connection is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In addition, where new and material evidence is received after 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii), (r).

The evidence before the RO in January 2003 shows that the Veteran 
was denied service connection for emotionally unstable 
personality in July 1968.  The Veteran was notified of that 
decision and of his appellate rights, but did not file a notice 
of disagreement, and it became final.  In November 1984, the 
Veteran submitted a duplicate claim for service connection for a 
psychiatric disorder, and the RO administratively denied it 
because it was a duplicate claim.  See 38 C.F.R. § 3.104 (1984).

On September 27, 2001, the RO received the Veteran's informal 
application to reopen the previously denied claim of service 
connection for a psychiatric disability by calling VA and asking 
what would constitute an informal claim for service connection 
for posttraumatic stress disorder.  In June 2002, the Veteran 
amended his claim to include organic personality disorder.  

In the January 2003 rating decision, the RO granted service 
connection for organic personality disorder and organic mood 
disorder due to closed-head injury, evaluated as 100 percent 
disabling, effective September 27, 2001.

As determined above, the July 1968 rating decision had become 
final, see 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, and is a 
bar to receiving an effective date earlier than 1968.  The 
Veteran submitted a claim to reopen in November 1984, which was 
denied in an administrative decision in December 1984 because it 
was a duplicative claim, and that decision is bar to receiving an 
effective date earlier than 1984.  

The next time the Veteran submitted what could be construed as an 
application to reopen the claim for service connection for a 
psychiatric disorder was on September 27, 2001.  It was following 
this submission that VA reopened the claim and awarded service 
connection for organic personality and mood disorders, effective 
September 27, 2001.

Applying the law to the facts of this case, the correct effective 
date for the grant of service connection is the current date 
assigned: September 27, 2001, which is the date the Veteran 
submitted an informal claim for service connection for 
posttraumatic stress disorder.   See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an award 
of compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is later" 
(emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("when a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date of 
the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 38 
U.S.C.A. § 5110(a), is clear on its face with respect to granting 
an effective date for an award of VA periodic monetary benefits 
no earlier than the date that the claim for reopening was 
filed.").

The Board has thoroughly reviewed the evidence of record between 
December 1984 and September 2001 to see if the Veteran filed a 
claim, an informal claim, or expressed a written intent to file a 
claim for service connection for a psychiatric disorder and finds 
nothing in the record to support such a finding.  See 38 C.F.R. 
§§ 3.1(p), 3.155 (2009).  During that time, the Veteran was 
addressing claims for increase for his left leg and left hip.  

The Board is aware that the Veteran addressed his head injury 
during a 1985 VA examination but does not find that such 
established a claim for service connection for a psychiatric 
disorder as a result of the head injury.  While it is true that 
any communication from the Veteran or action indicating an intent 
to apply for one or more benefits administered by VA may be 
considered an informal claim, see 38 C.F.R. § 3.155(a), "[t]he 
mere presence of the medical evidence [in the record] does not 
establish an intent" to seek service connection for a condition.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical records 
could not be construed as informal claim).  The Board does not 
find that the wording in the 1985 VA examination report showed an 
intent by the Veteran to file a claim for service connection for 
a psychiatric disorder as a result of a head injury.  The Veteran 
reported the in-service injury in addressing increased symptoms 
in the left hip and left knee.

In conclusion, the Board determines that, under the law then in 
effect, the RO's January 2003 determination that an effective 
date of September 27, 2001, was warranted for entitlement to 
service connection for organic personality disorder and organic 
mood disorder due to closed head injury did not involve clear and 
unmistakable error.  Based on the foregoing and based on the 
evidence of record before the RO in January 2003, the Board 
cannot conclude that reasonable minds could not differ with the 
RO's January 2003 determination.




ORDER

Entitlement to an effective date prior to September 27, 2001, for 
the award of service connection for organic personality disorder 
and organic mood disorder due to closed-head injury, to include 
on the basis of clear and unmistakable error, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


